 LOCAL 51, GRAPHIC COMMUNICATIONS UNION25Local 51, International Printing & Graphic Communi-cations Union, AFL-CIO and John Gillen andMaster Eagle Photoengraving Corp., Party In Inter-est. Case 29-CB-2792January 23, 1979DECISION AND ORDERBY MEMBER PENELLO, MURPHY. AND TRUESDALEOn September 6, 1978, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This case washeard before me in Brooklyn, New York, on December 19-20, 1977. The charge was filed by John Gillen on February18, 1977, and a complaint issued thereon on July 29, 1977.The gravamen of the complaint is that since on or aboutJanuary 4, 1977, Master Eagle Photoengraving Corp.'(herein called Party In Interest) has established and main-tained a policy in which it has discriminated in hiring andtenure of employment on the basis of age, as manifest byits refusal to employ John Gillen, Philip Seibel, and GeorgeWagner and that Local 51, International Printing &Graphic Communications Union, AFL-CIO (herein calledRespondent or Local 51), has agreed to or has acquiescedin said policy in violation of Section 8(b)(IXA) of the Na-tional Labor Relations Act, as amended, herein called theAct. Respondent filed an answer conceding, inter alia, ju-The name appears as amended at the hearing.240 NLRB No. 25risdictional facts but denying all allegations that it commit-ted any unfair labor practices.Upon the entire record, including my observation of thetestimony and demeanor of the witnesses, I hereby makethe following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, it is admitted, and I find thatMaster Eagle Photoengraving Corp, (herein called MasterEagle) is a New York corporation engaged in the businessof providing photoengraving, photolithography, typogra-phy, gravure, and related services. During the past yearMaster Eagle purchased and caused to be transported to itsprincipal place of business in New York City printing sup-plies and other goods and materials valued in excess of$50,000 directly from points outside the State of NewYork. It is admitted and I find that Master Eagle is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Respondent, Local 51,International Printing & Graphic Communications Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsIntaglio Service Corporation (herein called ISC) ownedand operated a number of facilities throughout the UnitedStates, including a plant located at 33-100 Terrace PointAvenue, Long Island City, New York. ISC was experienc-ing financial difficulties with regard to the operation of itsLong Island City plant, and in September or October 1976,Leonard Pinover, president of ISC, commenced negotia-tions with Mario Gambaccini, president of Master Eagle,for the sale of said Long Island City plant. Prior theretoMaster Eagle operated a photoengraving division and alithographic division. For almost 2 years Master Eagle hadactively pursued expansion into gravure printing. Thus, in1975 it acquired additional floorspace and an Italian four-color proofing press for future use in a new gravure divi-sion. Further, in 1976 Master Eagle hired John Luciani andVincent Gianquinto, former ISC journeyman pressmenwith gravure experience, to work on preliminary planning,experimentation, and related tasks. ISC was principally in-volved at Long Island City in gravure offset and letterpressin the advertising or publication field. The negotiations be-tween ISC and Master Eagle culiminated in an agreementin December 1976, effective January 1, 1977, whereby, in-ter alia, Master Eagle purchased the physical assets ofISC's Long Island plant and the right to use the "Intaglio"name at Master Eagle's principal place of business in NewYork City. The new division was called Intaglio ServiceCo. of New York City (at times referred to herein as new 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntaglio). The pressroom continued to operate out of LongIsland City until July 1977, at which time it was moved toMaster Eagle's facility in New York City. At the same timethat Gambaccini purchased ISC's Long Island facility, healso acquired the services of Pinover as general manager ofthe newly acquired plant. Prior to the sale, the pressroomemployees at the Long Island facility had been representedalong jurisdictional lines for a period in excess of 15 years.In this regard, the record reveals that one group of employ-ees, classified as journeyman pressmen and apprenticepressmen, was represented by Local 51, InternationalPrinting & Graphic Communications Union, while anothergroup of employees, classified as press assistants (alsocalled feeders), was represented by Press Assistants Union,Local 23 (hereinafter called Local 23). Both local unionsbelonged to the International Printing & Graphic Commu-nications Union (hereinafter called the International) andwere chartered respectively by said International to repre-sent employees only in the classifications noted above. Ac-cording to Gambaccini, it was determined that the entiregravure operation under Master Eagle would be run bypressmen, and the pressman assistant (feeder) classificationwould be eliminated. Local 51 President William Cernera,who had learned of Master Eagle's interest in expandinginto gravure printing and was aware of its active efforts topurchase ISC's Long Island City pressroom, conveyed toGambaccini in late November 1976 that he wanted to con-tinue to represent the pressmen. In December 1976, afterthe agreement was reached to purchase new Intaglio, Cern-era pressed for recognition. Gambaccini testified that hewas generally receptive to affording bargaining status toLocal 51 because, inter alia, he only wanted to employpressmen in the pressroom, and Local 51 is a pressmen'sunion. Further, Gambaccini testified that he wanted todeal with one union rather than two unions for the press-room employees, and in this regard Local 51 was prefera-ble to Local 23 or another union for the additional reasonthat Master Eagle already employed John Luciani andVincent Gianquinto, both journeyman pressmen and Local51 members. However, Gambaccini told Cernera that Mas-ter Eagle did not want to be bound by the master agree-ment and that a new contract would have to be negotiated.By letter dated January 4, 1977,2 Gambaccini wrote toCernera as follows: 3Dear Mr. Cernera:As per our discussions this letter is to serve as aLetter of Intent between Master Eagle family of Com-panies and the N.Y. Printing Pressmen and OffsetUnion #51 I.P. & G.C.U. for the Jurisdiction of thegravure pressroom unit.A final contract between the parties for the termsand conditions is forthcoming.Sincerly yours,Mario GambacciniPresidentMaster Eagle Photo Engraving Corp.2 All dates hereinafter refer to 1977, unless otherwise indicated.'G.C. Exh. 5.Also on January 4, Pinover summoned ISC's employeesby department and informed them that the assets were soldto Master Eagle and that he, Pinover, had been retained tomanage the plant by Master Eagle. In addition, he in-formed sales, office, and photoengraving employees that hewould hire or retain them for employment at new Intaglio.Pinover told the pressroom employees that he would try toemploy as many of them as possible. However, the press-man assistants (feeders) were told that New Intaglio had afour-color press and that the manning requirements wouldbe different for that press, as well as for the smaller L & Mpresses which were previously used by ISC. He declaredthat he would hire only those employees who could betrained to operate such equipment. The only feeders on theCompany's payroll at that time were the three alleged dis-criminatees (John Gillen, Philip Seibel, and George Wag-ner) and John Bergonzi, all of whom were laid off com-mencing January 6. On the same day, Gillen, Seibel, andWagner complained about the layoffs to Manuel Mosoco,president of Local 23. On February I, Mosoco filed unfairlabor practice charges against ISC and Master Eagle infurtherance of Local 23's claim for continued representa-tion of the feeders. Within a few days, Gambaccini and hispartner, Andrew Shahinian, met with Mosoco and Cernerain an attempt to resolve the charges and the question con-cerning representation. Gambaccini and Shahinian told theunion officials that the Company wanted to employ onlypressmen in the pressroom and to eliminate the feeder, orassistant, classification. In addition, they told the unionofficials that Master Eagle wanted to deal with only oneunion for the entire pressroom and that they should workout the question concerning representation themselves. Theunion officials enlisted the assistance of International Pres-ident Sol Fishko and met with him on February 4 to settlethe representation conflict. It was decided that Local 51would have jurisdiction in the pressroom and that formermembers of Local 23 classified as assistants at ISC andemployed by new Intaglio would be classified and trainedto be journeyman pressmen. Mosoco did not press Local23's representation claim further and withdrew the unfairlabor practice charges. On or about February 7, Cernerainformed Gambaccini and Shahinian that the representa-tion conflict between the sister locals had been resolved infavor of Local 51 and requested to commence contract ne-gotiations. Gambaccini told Cernera that Pinover would bein charge of negotiations on behalf of the Company. Theunion negotiation team included Cernera, Union BusinessRepresentative Thomas McMahon (who headed the team),and two rank-and-file employees. On several occasionsprior to and during the course of negotiations which com-menced on or about April 18, Pinover expressed certainattributes which he was looking for in training employeeson the four-color prima press, including physical dexterityand youth.4Cernera and McMahon testified that they toldPinover that all pressmen had to be trained on the four-color press and other new equipment. According to theGeneral Counsel, Pinover discriminated against Gillen,Seibel, and Wagner on the basis of age, and Local 51 un-4 The four-color prima press is larger and phslicall more demanding tooperate Ilhan the I. & M single presses presiiousl run hy journeyman press-men at ISC. LOCAL 51, GRAPHIC COMMUNICATIONS UNION27lawfully acquiesced in such conduct in violation of Section8(b)( )(A) of the Act. The General Counsel argues that agediscrimination was manifest, inter alia, by Pinover's em-phasis on youth in his discussions with Local 51 represen-tatives. Further, the General Counsel asserts that on thebasis of the ages of the former ISC assistant pressmen hiredby Pinover for employment at new Intaglio, he demon-strated a pattern in hiring of deferring to younger employ-ees over the alleged discriminatees or older employees. Incontrast, Master Eagle and Local 51 assert that any refer-ence to "youth" made by Pinover or other company offi-cials related to training on the four-color press and not tohiring. Further, they dispute that the record establishes anypattern in hiring to defer to younger employees. Still fur-ther, Local 51 maintains that the alleged discriminateeswere not in the bargaining unit at any time materialherein,5nor did any of them at any time request Local 51to intervene on their behalf or represent them in their ef-forts to attain employment at new Intaglio.B. Discussion and ConclusionAs previously noted, the General Counsel asserts thatGillen, Seibel, and Wagner were discriminated against anddenied employment at new Intaglio because of their agesand, as a concomitant thereof, Respondent's acquiescencetherein violated Section 8(bI 1)(A) of the Act. According tothe General Counsel, new Intaglio's hiring practices reveala pattern to defer to younger employees. In this regard, theEmployer's employment records reveal that at the timePinover advised the ISC pressroom employees of the Mas-ter Eagle transaction and the impending layoffs, the onlyassistant pressmen on the payroll were John Bergonzi, whowas 47 years old, and the three alleged discriminatees. Gil-len, Seibel, and Wagner, who were 44, 44, and 62 years old,respectively.6All four assistant pressmen were laid off onJanuary 6, but only Bergonzi was provided employment atnew Intaglio. On February 6, Pinover hired Bergonzi, FredHollman, and Frederic Myers. Hollman and Myers hadpreviously worked for ISC as assistant pressmen and hadless seniority than the alleged discriminatees. Pinover con-cedes that he was not interested in seniority, but rather inhow well employees could be trained as operators on thefour-color press and other equipment. Hollman and Myerswere 35 and 36 years old, respectively, and younger thanGillen, Seibel, and Wagner. The record discloses that bythe time the instant unfair labor practice charges were filedon February 18, Bergonzi, Hollman, and Myers were theonly former assistant pressmen hired for new Intaglio. Theages of these individuals hardly establishes any pattern todefer to younger employees, particularly as Bergonzi is old-It is noted that the complaint does not allege that new Intaglio or MasterEagle is a "successor" employer and as such is obligated to hire former ISCemployees, but rather the thrust of the General Counsel's case is predicatedon alleged age discrimination practiced hby new Intaglio in its hiring prac-tices and unlawfully acquiesced n by Respondent(G.C. Fxh 8 A F. While Gillen's employment record (G.C. Exh. 8A)indicates that he was 44 years old at the time of the hearing, he testified thathe was horn in 1931, which would have made him 46 ears old at that time.In any event, it is undisputed that Bergonzl is older than both Gillen andSeibel.er than two of the three alleged discriminatees. Further, Ifind that the record falls far short of establishing a patternof age discrimination at any material time herein. Thebreakdown below lists the dates of hire of all pressmenemployed by new Intaglio from January to the time of theinstant hearing, their previous classifications at ISC, andtheir ages at the time of said hearing as follows:Date Name1/6 V. Gianquinto1/6 1. Johnson1/6 J. Luciani1/6 if. Temeck1/19 Barca1/19 Hiirsh1/19 Lombardo1/19 SheridanClassification Aepressmanpressmanpressmanpressmanpressmanpressmanpressmanpressmanasst. pressmanasst. pressmanasst. pressmanpressman5555526258535745473536572/62/62/6J. BergonziF. ollmanF. Myers3/10 Schultz3/31 S. Atanasio4/5 Riffenburyasst. pressman 34pressman58The above age breakdown of the 14 journeyman press-men and apprentice pressmen 7 hired by Pinover to work inthe pressroom at new Intaglio discloses that I of them areolder than Gillen and Seibel. While it is true that most ofthese individuals were formerly journeyman pressmen atISC and not assistants, I find it significant that their aver-age age is over 55 years. The relatively senior age of thepressmen strongly militates against any initimation thatPinover's hiring practices reflected an accent on youth.Further, for reasons previously noted, I do not find that theages of the former ISC assistants hired by Pinover reveal apattern of age discrimination. The above breakdown dis-closes that on two occasions Pinover hired former ISC as-sistant pressmen for new Intaglio. The first occasion wason February 6 and, as previously discussed, involved Ber-gonzi (who is senior in age to two of the three alleged dis-criminatees), Hollman, and Myers. On March 31, Pinoverhired Saturnio Atanasio, the only other former assistantpressman who was employed at new Intaglio by the time ofthe instant hearing. It is noted that Atanasio was hired1-1/2 months after the instant charges were filed, andwhile the record discloses that Atanasio is younger than thealleged discriminatees, it does not appear likely that Pin-over was unlawfully motivated in the face of pending un-The apprentice pressmen were assistants at ISC and members of Local23- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDfair labor practice charges predicated, inter alia, on the al-leged age discrimination. Rather, I find Pinover's assertionthat he hired Atanasio and the other former ISC assistantsbecause he believed that they were better suited to betrained to operate the four-color and other presses moreplausible. The General Counsel relies largely on Cernera'saffidavit as read into the record wherein he stated, "TheCompany advised us that it wanted Local 51 to have juris-diction but that it would want younger people to learnthese presses." While Cernera was unable to specify whenthe aforenoted reference to "younger people" was made, itappears that it was made after Bergonzi, Hollman, andMyers (former assistant pressmen) had been hired for em-ployment at new Intaglio. Thus, Cernera testified that"during that period of time they were hiring, they [formerassistant pressmen] were already hired at that time." In anyevent, Cernera's assertion that the Company's reference to"younger people" was with regard to training on the four-color press and related equipment and not hiring, is sup-ported by the credible evidence. In this regard, I find thatthe phrase "learn these presses" as stated in the affidavit isentirely consistent with the notion that it was used to con-note "training" on the presses. I also credit Cernera's testi-mony that he expressed to Pinover that the Union's posi-tion was for all pressmen to be trained to operate theequipment. Cernera's testimony was substantially corrobo-rated by the uncontroverted testimony of Union BusinessRepresentative McMahon. McMahon credibly testifiedthat, at the first negotiating session on April 18, Pinoverexpressed that he would like to train employees on thefour-color press who had "physical dexterity, youth, train-ability, experience to maneuver up and down the stairwells,[and] to lift heavy plate cylinders ...." McMahon testi-fied further that he and Cernera responded that the Unionwould not qualify anybody for training purposes and "thatall employees in the pressroom under our jurisdictionwould have to be trained on the [four-color] press." Ac-cording to McMahon, the Company did not delineateagain the qualifications that pressmen had to have in orderto be trained on the four-color press or related equipment.The collective-bargaining agreement executed by the par-ties on June 20 tends to support the Union's assertion thatits position consistently was that all pressmen would betrained on all equipment. Thus, the contract provides inpertinent part:SECTION 21MANNING21.3 Employees to be trained on all equipment as perthe Employer's needs.8[Emphasis supplied.]On the basis of the foregoing and the entire record, not-ing particularly that the large majority of pressmen hired atnew Intaglio are older than two of the three alleged dis-criminatees, I find that the evidence is insufficient to estab-lish that Master Eagle's hiring practices were predicated insSee G.C. Exh. 6, p. 19.whole or in part on age discrimination. Similarly, I findthat the evidence is insufficient to establish that MasterEagle was motivated by age considerations when it hiredformer ISC assistant pressmen Bergonzi, Hollman, andMyers rather than the alleged discriminatees. The inesca-pable fact is that Bergonzi, as noted previously, is olderthan two of the three alleged discriminatees. Having foundthat the evidence is insufficient to establish that MasterEagle discriminated against Gillen, Seibel, and Wagner be-cause of their age, afortiori, I find that Respondent did notacquiesce in such policy.The General Counsel argues additionally that assuming,arguendo, the record herein does not establish that MasterEagle practiced age discrimination, "the actions of Local51 were inconsistent with its obligation to represent fairlythe individuals involved." I find that the General Counsel'salternative contention is also without merit. First, the rec-ord does not establish that the alleged discriminatees weremembers of the bargaining unit represented by Local 51 atany time material herein. In this regard, it is noted that theassistant pressmen were all laid off on January 6, at a timewhen Local 51 had not become the exclusive bargainingrepresentative for the pressroom employees. The letter dat-ed January 4 sent by Master Eagle President Gambaccinito Respondent President Cernera relied on by GeneralCounsel does not by itself accord bargaining status on Lo-cal 51 for the entire pressroom but is rather evidence ofGambaccini's intent to recognize Local 51 at a later date.Thus, the letter reads in relevant part:Dear Mr. Cernera:As per our discussion this letter is to serve as a Let-ter of Intent .... for the jurisdiction of the gravurepressroom unit. [Emphasis supplied.] 9As Local 23 represented the assistant pressmen at ISCand continued to press its claim to represent said unit atnew Intaglio, including filing unfair labor practice chargesin support thereof, a substantial rival claim for pressroomemployees by Local 23 was evident. Local 51 did not be-come the exclusive bargaining agent over the entire gravurepressroom unit until the substantial rival claims were pre-sented to the international president in February and re-solved in favor of Local 51. As heretofore noted, Local 23thereupon did not press its claim further and withdrew itsunfair labor practice charges. Thus, on January 6, at thetime the alleged discriminatees were laid off, Local 23, andnot Local 51, was their bargaining representative. More-over, it is undisputed that the alleged discriminatees didnot at any time seek the assistance of Local 51 for repre-sentation to help them secure employment at new Intaglio.In sum, I find that the General Counsel has not estab-lished by a preponderance of the credible evidence thatLocal 51 acquiesced in or agreed to age discrimination orotherwise violated Section 8(b)(1XA) of the Act. Accord-ingly, I shall recommend that the complaint be dismissedin its entirety.°G.C. Exh. 1(t). LOCAL 51, GRAPHIC COMMUNICATIONS UNION29CONCLUSIONS OF LAW1. Master Eagle Photoengraving Corp. is an employerwithin the meaning of Section 2(2) of the Act and is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent, Local 51, International Printing andGraphic Communications Union, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has violatedSection 8(b)(IXA) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '0The complaint is hereby dismissed in its entirety.10 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.